

EXECUTIVE CHANGE IN CONTROL AGREEMENT




        This EXECUTIVE CHANGE IN CONTROL AGREEMENT (this “Agreement”) by and
between Alamo Group Inc. (the “Company”), and ______________________ (the
“Executive”) is made and entered into effective as of this ___ day of March,
2020 (the “Effective Date”). Capitalized terms not otherwise defined in this
Agreement are defined in Section 17 below.


PRELIMINARY STATEMENTS


        A. The Company has determined that it is in its best interests, and in
the best interests of its stockholders, to ensure that the Company will have the
continued dedication of the Executive notwithstanding the possibility, threat or
occurrence of a Change in Control.


        B. This Agreement is intended to encourage the Executive’s full
attention and dedication to the Company, notwithstanding the personal and
professional uncertainties that the Executive may face in connection with a
pending or threatened Change in Control, by providing the Executive additional
compensation and benefits upon his or her involuntary termination without Cause
or voluntary termination for Good Reason in connection with a Change in Control.




AGREEMENT


        In consideration of the mutual promises and agreements set forth herein,
the parties hereto agree as follows:


1.Term of Agreement. This Agreement shall be effective as of the Effective Date
and shall remain in effect until the first anniversary of the Effective Date
(the “Term”); provided, however, that commencing with first (1st ) anniversary
date and on each anniversary thereof (each an “Extension Date”), the Term shall
be automatically extended for an additional one-year period, unless the Company
or Executive provides the other party hereto at least 90 days’ prior written
notice before the applicable Extension Date that the Term shall not be so
extended. Notwithstanding the foregoing, this Agreement shall, if in effect on
the date of a Change in Control, remain in effect for twenty-four (24) months
following such Change in Control.


2.At-Will Employment. The Company and the Executive acknowledge that the
Executive’s employment is and will continue to be at-will, as defined under
applicable law.


3.Change in Control Severance Benefits. If the Executive is Involuntarily
Terminated during the thirty month period that begins six (6) months before a
Change in Control and ends twenty-four (24) months following such Change in
Control (the “Change in Control Protection Period”), then the Executive will
receive the following severance benefits (the “Severance Benefits”) from the
Company:


(a)Severance Payment. The Executive will be entitled to receive a lump-sum
severance payment (the “Cash Severance”) in an amount equal to the sum of:





--------------------------------------------------------------------------------



(i)An amount equal to [___ times (__x) the Executive’s annual base salary as in
effect immediately prior to the Change in Control or the date of Executive’s
termination of employment with the Company (the “Termination Date”), whichever
is greater;


(ii)An amount equal to [___ times (__x) the Executive’s target bonus opportunity
for the calendar year in which the Change in Control or the Termination Date
occurs, whichever is greater.


The Cash Severance will be paid by the Company to the Executive on or as soon as
practicable following the later of (x) the sixty-fifth (65th) calendar day
following the Termination Date or (y) the date of the Change in Control.


(b)Equity Award Acceleration. The acceleration of vesting of Executive’s Equity
Awards that vest over time solely on the basis of continued employment with the
Company. It is understood and agreed that the acceleration set forth in this
Section 3(b) shall not apply to any performance-based equity awards.


(c)COBRA Continuation Coverage. During the portion, if any, of the eighteen (18)
month period following the Termination Date that the Executive, his/her spouse
and/or his/her eligible dependents elect to continue coverage under the
Company’s group health plans under the Consolidated Omnibus Budget
Reconciliation Act of 1985 (“COBRA”) and/or Sections 601 through 608 of the
Executive Retirement Income Security Act of 1974, as amended, the Company will
promptly reimburse the Executive on a monthly basis for the amount paid to
effect and continue such coverage. Nothing contained herein is intended to limit
or otherwise restrict any rights to continued group health plan coverage
pursuant to COBRA following the period described in the preceding sentence.


Notwithstanding the above or anything in this Agreement to the contrary, the
Executive’s right to receive the Severance Benefits is subject to and expressly
conditioned on the Executive’s delivery, by the Release Expiration Date, and
non-revocation of an executed release acceptable to the Company, which will be
substantially in the form of the release contained at Appendix A attached hereto
and incorporated by reference herein (the “Release”).


4.Offset for Other Severance Benefits Received. The Severance Benefits (if any)
payable to the Executive under this Agreement are in lieu of, and not in
addition to, (a) any other severance or separation benefits for which the
Executive is eligible under any plan, policy or arrangement of any member of the
Company (including but not limited to, severance benefits provided under any
employment agreement, retention incentive agreement, or similar benefits under
any individual change in control agreements, plans, policies, and arrangements)
(collectively, “Severance Plans”), and (b) amounts which the Executive may
receive, in the Company’s sole discretion, in connection with a notification
intended to comply with the notice requirements of the federal Worker Adjustment
and Retraining Notification Act as well as any other similar state or local law
that is provided fewer than 60 calendar days prior to the Executive’s
termination date. If the Executive receives any payment or benefit under any
severance plan, such payment or benefit will cause a corresponding reduction in
the amounts payable under this Agreement.







--------------------------------------------------------------------------------



5.Other Benefits Payable. Except as provided in Section 4, nothing in this
Agreement will or will be construed to prevent or limit the Executive’s
continuing or future participation in any benefit, bonus, retirement, incentive
or other plan, program, arrangement or policy provided by the Company for which
the Executive may qualify, including, without limitation, the Company’s
Supplemental Executive Retirement Plan. Amounts that are vested benefits or that
the Executive is otherwise entitled to receive under any plan, program,
arrangement, or policy of the Company will be payable in accordance with such
plan, program, arrangement or policy.


6.Non-Disparagement. The Executive agrees to refrain from disparaging the
Company, including any of the Company’s products, services, business,
technologies or practices, or any its directors, officers, agents,
representatives or stockholders, either orally or in writing. Nothing in this
Section 6 precludes the Executive from making truthful statements that are
reasonably necessary to comply with applicable law, regulation or legal process.
Nothing in this Section 6 is intended to, or will be used in any way to, limit
the Executive’s rights to communicate with the Securities and Exchange
Commission (the “SEC”) or any other governmental agency, as provided for,
protected under or warranted by applicable law, including, but not limited to,
Section 21F of the Exchange Act and SEC Rule 21F-7 (the “Protected
Communications"). Nothing in this Agreement requires the Executive to notify, or
obtain permission from, the Company before engaging in any Protected
Communications.


7.Section 280G of the Code.


(a)Anything in this Agreement to the contrary notwithstanding and except as set
forth in subparagraph (b) below, if it is determined that any payment or
distribution in the nature of compensation (within the meaning of Section
280G(b)(2) of the Code) to or for the benefit of the Executive, whether paid or
payable or distributed or distributable pursuant to the terms of this Agreement
or otherwise, but determined without regard to any reduction (if any) required
under this Section 7 (the “Payment”), would be subject to the excise tax imposed
by Section 4999 of the Code, together with any interest or penalties imposed
with respect to such excise tax (“Excise Tax”), then the Company will
automatically reduce (the “Reduction”) the Executive’s Payment to the minimum
extent necessary to prevent the Payment (after the Reduction) from being subject
to the Excise Tax, but only if, by reason of the Reduction, the after-tax
benefit of the reduced Payment exceeds the after-tax benefit if such Reduction
was not made. If the after-tax benefit of the reduced Payment does not exceed
the after-tax benefit if the Payment is not reduced, then the Reduction will not
apply. If the Reduction is applicable, the Payment will be reduced in such a
manner that provides the Executive with the best economic benefit and, to the
extent any portions of the Payment are economically equivalent with each other,
each will be reduced pro rata.


(b)All determinations required to be made under this Section 7, including the
after-tax benefit and calculation of the Reduction, will be made by a certified
public accounting firm that is selected by the Company prior to the occurrence
of a Change in Control (the “Accounting Firm”), which may be the Company’s
independent auditor, but which firm will not be a firm serving as accountant or
auditor for the individual, entity or group effecting the Change in Control. If
the Reduction is applicable, the Company will provide the Executive with a
written summary of the portions of the Payment that will be reduced. All fees
and expenses of the Accounting Firm will be borne solely by the





--------------------------------------------------------------------------------



Company. All determinations by the Accounting Firm made under this Section 7 are
binding upon the Company and the Executive.


(c)As a result of the uncertainty in the application of Section 4999 of the Code
at the time of the initial determination by the Accounting Firm hereunder, it is
possible that amounts will have been paid or distributed by the Company to or
for the benefit of the Executive which should not have been so paid or
distributed (“Overpayment”) or that additional amounts which will have not been
paid or distributed by the Company to or for the benefit of the Executive could
have been so paid or distributed (“Underpayment”), in each case, consistent with
the calculation of the Reduction. If the Accounting Firm, based upon the
assertion of a deficiency by the Internal Revenue Service against either the
Company or the Executive which the Accounting Firm believes has a high
probability of success, determines that an Overpayment has been made, any such
Overpayment paid or distributed by the Company to or for the benefit of the
Executive will be repaid to the Company together with interest at the applicable
federal rate provided for in Section 7872(f)(2) of the Code; provided, however,
that no such amount will be payable by the Executive to the Company if and to
the extent such payment would not either reduce the amount on which the
Executive is subject to tax under Section 1 and Section 4999 of the Code or
generate a refund of such taxes. If the Accounting Firm, based upon controlling
precedent or substantial authority, determines that an Underpayment has
occurred, any such Underpayment will be promptly paid by the Company to or for
the benefit of the Executive together with interest at the applicable federal
rate provided for in Section 7872(f)(2) of the Code (“Interest”). The Company
will cooperate with the Executive in good faith in valuing, and the Accounting
Firm will take into account the value of, services provided or to be provided by
the Executive (including, without limitation, the Executive’s agreeing to
refrain from performing services pursuant to a covenant not to compete or
similar covenant, before, on or after the date of a change in ownership or
control of the Company (within the meaning of Q&A-2(b) of the final regulations
under Section 280G of the Code), such that payments in respect of such services
may be considered reasonable compensation within the meaning of Q&A-9 and Q&A-40
of the final regulations under Section 280G of the Code and/or exempt from the
definition of parachute payment within the meaning of Q&A-5(a) of the final
regulations under Section 280G of the Code.


8.Assignment. The Company will require any corporation, entity, individual or
other person who is the successor (whether direct or indirect by purchase,
merger, consolidation, reorganization or otherwise) to all or substantially all
the business and/or assets of the Company to expressly assume and agree to
perform, by a written agreement, all of the obligations of the Company under
this Agreement. No right or interest of the Executive under this Agreement will
be assignable or transferable in whole or in part, except by operation of law,
including, but not by way of limitation, lawful execution, levy, garnishment,
attachment, pledge, bankruptcy, alimony, child support or qualified domestic
relations order.


9.Taxes. The Executive is solely responsible for his or her own tax liability
with respect to amounts payable under this Agreement. The Company may withhold
(or cause there to be withheld, as the case may be) from any amounts otherwise
due or payable under or pursuant to this Agreement such federal, state and local
income, employment, or other taxes as may be required to be withheld pursuant to
any applicable law or regulation. Notwithstanding anything else contained herein
to the contrary, nothing in this Agreement is intended to constitute, nor does





--------------------------------------------------------------------------------



it constitute, tax advice, and in all cases, the Executive should obtain and
rely solely on the tax advice provided by the Executive’s own independent tax
advisors (and not the Company or any officer, employee or agent of the Company).


10.No Employment Contract. This Agreement is not and will not be deemed to
create a contract of employment between the Company and the Executive and will
create no right in the Executive to continue in the Company’s employment for any
specific period of time, or to create any other rights in the Executive or
obligations on the part of the Company, except as set forth herein. Except as
set forth herein, this Agreement will not restrict the right of the Company to
terminate the employment of the Executive, or restrict the right of the
Executive to terminate his employment.


11.GOVERNING LAW; VALIDITY. THE INTERPRETATION, CONSTRUCTION AND PERFORMANCE OF
THIS AGREEMENT WILL BE GOVERNED BY AND CONSTRUED AND ENFORCED IN ACCORDANCE WITH
THE INTERNAL LAWS OF THE STATE OF DELAWARE, WITHOUT REGARD TO THE PRINCIPLE OF
CONFLICTS OF LAWS, AND APPLICABLE FEDERAL LAWS. THE INVALIDITY OR
UNENFORCEABILITY OF ANY PROVISION OF THIS AGREEMENT WILL NOT AFFECT THE VALIDITY
OR ENFORCEABILITY OF ANY OTHER PROVISION OF THIS AGREEMENT, WHICH OTHER
PROVISIONS WILL REMAIN IN FULL FORCE AND EFFECT.


12.Notices. All notices, consents, waivers, and other communications under this
Agreement must be in writing and will be deemed to have been duly given when (a)
delivered by hand (with written confirmation of receipt), (b) sent by electronic
mail (with written confirmation of receipt), provided that a copy is mailed by
registered mail, return receipt requested, or (c) when received by the
addressee, if sent by a nationally recognized overnight delivery service
(receipt requested), in each case to the appropriate addresses set forth below
(or to such other addresses as a party may designate by notice to the other
parties):


If to the Executive: the address listed as the Executive’s address in the
Company’s personnel files.


If to the Company:


Alamo Group Inc.
1627 East Walnut St.
Seguin, TX 78155
Attention: Edward T. Rizzuti/General Counsel


13.Section 409A. It is intended that the provisions of this Agreement comply
with Section 409A, and all provisions of this Agreement will be construed and
interpreted in a manner consistent with the requirements for avoiding taxes or
penalties under Section 409A. If, at the time of the Executive’s “separation
from service” (within the meaning of Section 409A), (a) the Executive is a
“specified employee” (within the meaning of Section 409A and using the
identification methodology selected by the Company from time to time) and (b)
the Company determines that an amount payable under the Agreement constitutes
deferred compensation (within the meaning of Section 409A) the payment of which
is required to be delayed pursuant to the six-month delay rule set forth in
Section 409A in order to avoid accelerated taxation and/or tax penalties under





--------------------------------------------------------------------------------



Section 409A, then the Company (or its affiliate, as applicable) will not pay
such amount on the scheduled payment date, but will instead accumulate such
amount and pay it on the first business day after such six-month period (or, if
earlier, on the date of the Executive’s death or disability). If required to
avoid accelerated taxation and/or tax penalties under Section 409A, the
Executive will not be considered to have terminated employment with the Company
for purposes of this Agreement and no payment will be due to the Executive under
this Agreement until the Executive would be considered to have incurred a
“separation from service” from the Company within the meaning of Section 409A.
For purposes of Section 409A, each payment hereunder is a separate payment as
permitted under Treasury Regulation Section 1.409A-2(b)(2)(iii). Except as
specifically permitted by Section 409A, any benefits and reimbursements provided
to the Executive under this Agreement during any calendar year will not affect
any benefits and reimbursements to be provided to the Executive under this
Agreement in any other calendar year, and the right to such benefits and
reimbursements cannot be liquidated or exchanged for any other benefit.
Furthermore, reimbursement payments will be made to the Executive as soon as
practicable following the date that the applicable expense is incurred, but in
no event later than the last day of the calendar year following the calendar
year in which the underlying expense is incurred. In no event will the time of
the Executive’s execution and non-revocation of the Release, directly or
indirectly, result in the Executive designating the calendar year of payment,
and if a payment that is subject to execution and non-revocation of the Release
could be made in more than one taxable year, payment will be made in the later
taxable year. Notwithstanding any provision of this Agreement to the contrary,
to the extent necessary to satisfy Section 105(h) of the Code, the Company will
be permitted to alter the manner in which the COBRA reimbursement payments are
provided to the Executive following his or her termination of employment,
provided that the Company will use commercially reasonable efforts to preserve
the economic benefit to the Executive of such benefits.


14.Survival. The respective rights and obligations of the parties hereunder will
survive any termination of Executive’s employment to the extent necessary to
give effect to such rights and obligations.


15.Entire Agreement. This Agreement (a) constitutes the entire agreement between
the parties with respect to the subject matter hereof, (b) supersedes any prior
agreement or understanding between them with respect to the such subject matter,
and (c) may not be amended except in a writing signed by a duly authorized
officer of the Company and the Executive.


16.Acknowledgement of Full Understanding. THE EXECUTIVE ACKNOWLEDGES AND AGREES
THAT HE OR SHE HAS FULLY READ, UNDERSTANDS AND VOLUNTARILY ENTERS INTO THIS
AGREEMENT. THE EXECUTIVE ACKNOWLEDGES AND AGREES THAT HE OR SHE HAS HAD AN
OPPORTUNITY TO ASK QUESTIONS AND CONSULT WITH AN ATTORNEY OF HIS/HER CHOICE
BEFORE SIGNING THIS AGREEMENT.


17.Definitions. As used in this Agreement, the following terms will have the
meanings set forth below:


(a)“Board” means the Board of Directors of the Company or any committee of the
Board.


(b)“Cause” means (i) Executive’s material breach of the terms of any agreement
between Executive and the Company; (ii) Executive’s willful failure or refusal
to perform material





--------------------------------------------------------------------------------



duties of his or her position; (iii) Executive’s willful insubordination or
disregard of the legal directives of the Board or the Chief Executive Officer
which are not inconsistent with the scope, ethics and nature of Executive’s
duties and responsibilities; (iv) Executive’s engaging in misconduct which has a
material adverse impact on the reputation, business, business relationships or
financial condition of the Company; (v) Executive’s commission of an act of
fraud or embezzlement against the Company or any of its subsidiaries; or (vi)
any conviction of, or plea of guilty or nolo contendere by, Executive with
respect to a felony (other than a traffic violation), a crime involving moral
turpitude, fraud or misrepresentation; provided, however, that Cause shall not
be deemed to exist under any of clauses (i), (ii) or (iii) unless Executive has
been given reasonably detailed written notice of the grounds for such Cause and
Executive has not effected a cure within twenty (20) days of the date of receipt
of such notice.


(c)“Change in Control” means the occurrence, after the Effective Date, of any
one of the following events:


(i)A transaction or series of transactions (other than an offering of the
Company’s shares of Common Stock to the general public through a registration
statement filed with the United States Securities and Exchange Commission)
whereby any “person” or related “group” of “persons” (as such terms are used in
Sections 13(d) and 14(d)(2) of the Exchange Act) (other than the Company, any of
its subsidiaries, an employee benefit plan maintained by the Company or any of
its subsidiaries or a “person” that, prior to such transaction, directly or
indirectly controls, is controlled by, or is under common control with, the
Company) directly or indirectly acquires beneficial ownership (within the
meaning of Rule 13d-3 under the Exchange Act) of securities of the Company
possessing more than 50% of the total combined voting power of the Company’s
securities outstanding immediately after such acquisition; or


(ii)During any period of two (2) consecutive years, individuals who, on the
Effective Date, constitute the Board of the Company (the “Incumbent Board”)
cease for any reason to constitute a majority of the number of directors then
serving on the Board; provided, however, that any new director who was appointed
or elected by the Incumbent Board or by a vote of at least a majority of the
directors then still in office who either were directors on the Effective Date,
or whose appointment, election or nomination for election was previously so
approved or recommended, shall be considered as though such person were a member
of the Incumbent Board; or;


(iii)There is consummated a merger or consolidation of the Company or any
subsidiary with any other corporation (in one or a series of related
transactions), other than (A) a merger or consolidation that would result in the
voting securities of the Company outstanding immediately prior to such merger or
consolidation continuing to represent (either by remaining outstanding or by
being converted into voting securities of the surviving entity or any parent
thereof) more than fifty percent (50%) of the combined voting power of the
securities of the Company or such surviving entity or any parent thereof
outstanding immediately after such merger or consolidation, or (B) a merger or
consolidation effected to implement a recapitalization of the Company (or
similar transaction) in which no Person is or





--------------------------------------------------------------------------------



becomes the beneficial owner, directly or indirectly, of securities of the
Company representing more than fifty percent (50%) of the combined voting power
of the Company’s then-outstanding securities; or


(iv)There is consummated one or more sales, leases, exchanges, or other
transfers (in one or a series of related transactions) of all or substantially
all of the Company’s assets.


Notwithstanding anything to the contrary in the foregoing, a transaction shall
not constitute a Change in Control hereunder if it is effected for the purpose
of changing the place of incorporation or form of organization of the ultimate
parent entity (including where the Company is succeeded by an issuer
incorporated under the laws of another state, country or foreign government for
such purpose and whether or not the Company remains in existence following such
transaction) where all or substantially all of the persons or group that
beneficially own all or substantially all of the combined voting power of the
Company’s voting securities immediately prior to the transaction beneficially
own all or substantially all of the combined voting power of the Company in
substantially the same proportions of their ownership after the transaction.


(d)“Code” means the Internal Revenue Code of 1986, as amended.


(e)“Equity Awards” means all awards of equity including without limitation,
restricted stock, restricted stock units and stock options (both ISO and
Non-Qualified Options), that may be granted from time to time under the
Company’s equity incentive plans. Equity Awards shall expressly not include any
grants of equity that are based in whole or in part on meeting performance
criteria which may include, without limitation, sales or revenue targets,
profitability targets or return on investment targets.


(f)“Exchange Act” means the Securities and Exchange Act of 1934, and the rules
and regulations promulgated thereunder.


(g)“Good Reason” means the occurrence of one or more of the following
circumstances, without the Executive’s express written consent, and which
circumstance(s) are not remedied by the Company within thirty (30) calendar days
of receipt of a written notice from the Executive describing in reasonable
detail the Good Reason event that has occurred (which notice must be provided
within ninety (90) calendar days of the Executive’s obtaining knowledge of the
event), provided that the Executive must terminate employment within sixty (60)
calendar days following the expiration of the Company’s thirty (30) calendar day
cure period:


(i)any material change in the duties, responsibilities or status (including
reporting responsibilities) of the Executive that is inconsistent in any
material and adverse respect with the Executive’s position(s), duties,
responsibilities or authority with the Company immediately prior to the start of
a Change in Control Protection Period (including any material and adverse
diminution of such duties or responsibilities); or (B) a material and adverse
change in the Executive’s titles or offices with the Company as in effect
immediately prior to the start of a Change in Control Protection Period;







--------------------------------------------------------------------------------



(ii)any material reduction in the Executive’s rate of annual base salary or
annual performance bonus opportunity, long-term performance bonus opportunity or
equity incentive compensation target opportunity (including any material and
adverse change in the formula for any performance targets) as in effect
immediately prior to the start of a Change in Control Protection Period;


(iii)the failure of the Company to obtain the assumption of the Company’s
obligations hereunder from any successor; or


(iv)a relocation of the Executive’s primary place of work to a location more
than fifty (50) miles from the Executive’s work location at the time of the
Change in Control.


(h)“Involuntary Termination” or “Involuntarily Terminated” means the termination
of the Executive’s employment with the Company (i) by the Company other than for
Cause, or (ii) by Executive for Good Reason.


(i)“Release Expiration Date” means the date that is twenty-one (21) days
following the date upon which the Company timely delivers the Release to the
Executive, or in the event that the Executive’s termination of employment is “in
connection with an exit incentive or other employment termination program” (as
such phrase is defined in the Age Discrimination in Employment Act of 1967), the
date that is forty-five (45) days following such delivery date.


(j)“Section 409A” means Section 409A of the Code, and the final Treasury
Regulations issued thereunder.


[Signature Page Follows]










--------------------------------------------------------------------------------



        In Witness Whereof, the parties hereto have caused this Agreement to be
duly executed on the day and year first written above.




Alamo group Inc.






By:______________________________________ 
Ronald A. Robinson






Executive:






_________________________________________ 
[NAME]
        





[Signature Page to Executive Change In Control Agreement]



--------------------------------------------------------------------------------



APPENDIX A
 
RELEASE AGREEMENT
 
        This Release Agreement (this “Release”) constitutes the release referred
to in that certain Change in Control Severance Agreement (the “Change in Control
Agreement”) dated as of [], by and between ___________ (the “Executive”) and
Alamo Group Inc. (the “Employer”).


1.  General Release.


(a) For good and valuable consideration, including the Employer’s provision of
certain payments and benefits to the Executive in accordance with Section 3 of
the Change in Control Agreement, the Executive hereby releases, discharges, and
forever acquits the Employer and its subsidiaries, affiliates and divisions (the
“Employer Parties” and each an “Employer Party”) and their respective
predecessors and successors and their respective, current and former, trustees,
officers, directors, partners, shareholders, agents, employees, consultants,
independent contractors and representatives, including without limitation all
persons acting by, through, under or in concert with any of them (collectively,
“Releasees”), from liability for, and hereby waives, any and all claims, rights,
damages, or causes of action of any kind related to the Executive’s employment
with any Employer Party, the termination of such employment, and any other acts
or omissions related to any matter on or prior to the date of this Agreement
(collectively, the “Released Claims”).


        (b) The Released Claims include without limitation those arising under
or related to: (i) the Age Discrimination in Employment Act of 1967; (ii) Title
VII of the Civil Rights Act of 1964; (iii) the Civil Rights Act of 1991; (iv)
sections 1981 through 1988 of Title 42 of the United States Code; (v) the
Employee Retirement Income Security Act of 1974, including, but not limited to,
sections 502(a)(1)(A), 502(a)(1)(B), 502(a)(2), and 502(a)(3) to the extent the
release of such claims is not prohibited by applicable law; (vi) the Immigration
Reform Control Act; (vii) the Americans with Disabilities Act of 1990; (viii)
the National Labor Relations Act; (ix) the Occupational Safety and Health Act;
(x) the Family and Medical Leave Act of 1993; (xi) any state, local, or federal
anti-discrimination or anti-retaliation law; (xii) any state, local, or federal
wage and hour law; (xiii) any other local, state, or federal law, regulation, or
ordinance; (xiv) any public policy, contract, tort, or common law; and/or (xv)
costs, fees, or other expenses including attorneys’ fees incurred in these
matters.


        (c) Notwithstanding anything else herein to the contrary, this release
will not affect: (i) the obligations of the Employer under the Change in Control
Agreement or other obligations that, in each case, by their terms, are to be
performed after the date hereof (including, without limitation, obligations to
the Executive under any equity compensation awards or agreements or obligations
under any pension plan or other benefit or deferred compensation plan, all of
which will remain in effect in accordance with their terms); (ii) obligations to
indemnify the Executive (including advancement of expenses) respecting acts or
omissions in connection with the Executive’s service as a director, officer or
employee of the Employer Parties; (iii) obligations with respect to insurance
coverage under any of the Employer Parties’ (or any of their respective
successors) directors’ and officers’ liability insurance policies; (iv) any
right the Executive may have to obtain contribution in the event of the entry of
judgment against the Executive as a result of any act or failure to act for
which both the Executive and any of the Employer Parties are jointly
responsible; (v) Executive’s right to file a charge, including a challenge to
the validity of this Release, with the Equal Employment Opportunity Commission
(“EEOC”), a comparable state or municipal fair employment agency or the National
Labor Relations Board (“NLRB”); (vi) Executive’s right to





--------------------------------------------------------------------------------



participate in any investigation or proceeding conducted by the EEOC or such
state or municipal agency or the NLRB; or (vii) Executive’s right to enforce
this Agreement. However, notwithstanding the foregoing, the Executive
understands and expressly agrees that he is waiving any and all rights to
recover any monetary or personal relief or recovery as a result of any such EEOC
(or comparable state or local agency) proceeding or subsequent legal actions.


        (d) This Release is not intended to indicate that any such claims exist
or that, if they do exist, they are meritorious. Rather, the Executive is simply
agreeing that, in exchange for the consideration recited in the first sentence
of Section 1(a) of this Release, any and all potential claims of this nature
that the Executive may have against the Employer Parties, regardless of whether
they actually exist, are expressly settled, compromised, and waived.


        (e) By signing this Release, the Executive is bound by it. Anyone who
succeeds to the Executive’s rights and responsibilities, such as heirs or the
executor of the Executive’s estate, is also bound by this Agreement. This
release also applies to any claims brought by any person or agency or class
action under which the Executive may have a right or benefit. THIS RELEASE
INCLUDES MATTERS ATTRIBUTABLE TO THE SOLE OR PARTIAL NEGLIGENCE (WHETHER GROSS
OR SIMPLE) OR OTHER FAULT, INCLUDING STRICT LIABILITY, OF ANY OF THE EMPLOYER
PARTIES.


2.  Covenant Not to Sue. The Executive agrees not to bring or join any lawsuit
against any of the Employer Parties in any court or before any arbitral
authority relating to any of the Released Claims. The Executive represents that
he has not brought or joined any lawsuit or arbitration against any of the
Employer Parties in any court or before any arbitral authority and has made no
assignment of any rights he has asserted or may have against any of the Employer
Parties to any person or entity, in each case, with respect to any Released
Claims.


3. Executive Acknowledgments and Representations. By executing and delivering
this Release, the Executive acknowledges that:


(a) The Executive has carefully read this Release;


(b) The Executive has had at least twenty-one (21) days to consider this Release
before the execution and delivery hereof to the Employer;


(c) The Executive has been and hereby is advised in writing to discuss this
Release with an attorney of his or her choice and he has had adequate
opportunity to do so;


(d) The Executive fully understands the final and binding effect of this
Release; the only promises made to the Executive to sign this Release are those
stated in the Change in Control Agreement and herein; and the Executive is
signing this Release voluntarily and of his own free will, and that the
Executive understands and agrees to each of the terms of this Release; and


(e) The Executive has received all leaves (paid and unpaid) to which the
Executive was entitled during his/her employment with the Employer and, other
than any sums owed to the Executive pursuant to Section 3 of the Change in
Control Agreement or any vested sums owed to the Executive but deferred pursuant
to any qualified or nonqualified





--------------------------------------------------------------------------------



deferred compensation plan (including but not limited to the Employer’s 401(k)
cash or deferred arrangement), the Executive has received all wages, bonuses,
compensation, and other sums that the Executive has been owed or ever could be
owed by the Releasees.


4. Revocation Right. The Executive may revoke this Release within the seven day
period beginning on the date the Executive signs this Release (such seven day
period being referred to herein as the “Release Revocation Period”). To be
effective, such revocation must be in writing signed by the Executive and must
be received by the [] of the Employer before 11:59 p.m., Eastern Standard Time,
on the last day of the Release Revocation Period. This Release is not effective,
and no consideration will be paid to the Executive, until the expiration of the
Release Revocation Period without the Executive’s revocation. If an effective
revocation is delivered in the foregoing manner and timeframe, this Release will
be of no force or effect and will be null and void ab initio.


        IN WITNESS WHEREOF, this Release has been signed as of [], 20[].
 








        
         [NAME]



